Title: From Benjamin Franklin to Vergennes, 8 August 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, Augt. 8. 1782
Yesterday Mr Oswald communicated to Mr. Jay and me a Paper he had just received from his Court being a Copy of the King’s Order to the Attorney or Sollicitor General to prepare a Commission to pass the great Seal, appointing him to treat with us &ca. and he shew’d me a Letter from Mr Secretary Townshend, which expresses his Concern that the Commission itself could not be sent by this Courier, the Officers who were to expedite it being in the Country, which would occasion a Delay of eight or ten Days; but that its being then sent might be depended on, and it was hoped the Treaty might in the meantime be proceeded on. Mr Oswald left with me a Copy of the Paper, which I enclose for your Excellency’s Consideration, and am with great Respect, Sir, Your Excellency’s most obedient and most humble Sert
B Franklin
His Exy Count de Vergennes
